DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 04/05/2021.
Claims 1-20 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 14, 16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Regarding claim 6, the phrase “closing the packaging opening and opening an exit port” renders claim 6 vague and indefinite because it is unclear how the opening step is conducted and contradicts the replacing step of claim 1.  Claim 6 is dependent of claim 1 and claim 1 disclose the step of partially closing the package opening.  By partially closing the package opening, the package is understood to have an opening that allows atmospheric gas to escape.  It is unclear what further action is conducted on the package that is considered as “opening an exit port”.  Furthermore, the phrase “closing the packaging opening” implies the package opening is fully closed which contradicts the step of only partially closing the package opening.  For examining purpose, the phrase is interpreted as “the step of partially closing the opening, an exit port is formed in the package”.
Regarding claim 8, the phrase “closing the packaging opening then placing modified atmospheric gas into the package” renders claim 8 vague and indefinite because it appears to contradict the replacing step of claim 1.  Claim 1 disclose the step of replacing atmospheric gas in the package includes “partially closing the package opening”.  Claim 8 is dependent of claim 1.  The phrase “closing the opening” implies the package opening is fully closed which contradicts the step of only partially closing the package opening.  For examining purpose, the phrase is interpreted as “partially closing the opening of the packaging then placing modified atmospheric packaging gas into the package”.
Regarding claim 14, the phrase “opening an exit port and closing the packaging opening” renders claim 14 vague and indefinite because it is unclear how the opening step is conducted and contradicts the replacing step of claim 10.  Claim 14 is dependent of claim 10 and claim 10 disclose the step of partially closing the package opening.  By partially closing the package opening, the package is understood to have an opening that allows atmospheric gas to escape.  It is unclear what further action is conducted on the package that is considered as “opening an exit port”.  Furthermore, the phrase “in a closed position” implies the package opening is fully closed which contradicts the step of only partially closing the package opening.  For examining purpose, the phrase is interpreted as “the step of partially closing the opening, an exit port is formed in the package”.
Regarding claim 16, the phrase “closing the opening of the packaging then placing modified atmospheric gas into the package” renders claim 16 vague and indefinite because it appears to contradict the replacing step of claim 10.  Claim 10 disclose the step of replacing atmospheric gas in the package includes “partially closing the package opening”.  Claim 16 is dependent of claim 10.  The phrase “closing the opening” implies the package opening is fully closed which contradicts the step of only partially closing the package opening.  For examining purpose, the phrase is interpreted as “partially closing the opening of the packaging then placing modified atmospheric packaging gas into the package”.
Regarding claim 19, the phrase “closing the packaging opening and opening a slide” renders claim 19 vague and indefinite because it appears to contradict the replacing step of claim 18.  Claim 18 disclose the step of replacing atmospheric gas in 
Regarding claim 20, the phrase “further comprising the step of: opening an exit port” renders claim 20 vague and indefinite because it is unclear how the opening step is conducted.  Claim 20 is dependent of claim 18 and claim 18 disclose the step of partially closing the package opening.  By partially closing the package opening, the package is understood to have an opening that allows atmospheric gas to escape.  It is unclear what further action is conducted on the package that is considered as “opening an exit port” or why the package need multiple openings to allow atmospheric gas to escape.  For examining purpose, the phrase is interpreted as “the step of partially closing the opening causes an exit port to be formed in the package”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Regarding claim 9, the phrase “leaving the package opening in a partially open position” renders claim 9 to be of improper dependent form because it fails to further limit the subject matter.  Claim 9 is dependent of claim 1 and claim 1 disclose the replacing step includes partially closing the package opening.  This implies the package opening is already in a partially open position while the modified atmospheric packaging gas is placed into the package.  Therefore, the features of claim 9 fail to further limit the subject matter of claim 1.
Regarding claim 17, the phrase “leaving the package opening in a partially open position” renders claim 17 to be of improper dependent form because it fails to further limit the subject matter.  Claim 17 is dependent of claim 10 and claim 10 disclose the replacing step includes partially closing the package opening.  This implies the package opening is already in a partially open position while the modified atmospheric packaging gas is placed into the package.  Therefore, the features of claim 17 fail to further limit the subject matter of claim 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over reference Oltrogge (7614203) in view of references Dobkins (8307864) and Grüne et al. (5071667).
Regarding claim 18, Oltrogge discloses a method comprising the steps of:
joining a one-way valve entrance port (702, 710) to a package (100) and providing a modified atmospheric packaging gas source,
wherein the one-way valve entrance port (702, 710) includes: an inner member (710) having a circumferential wall defining a central aperture therethrough; an outer member (702) having a circumferential wall (see Figure 7 below) defining a center aperture; and a duckbill (708) secured in the center aperture of the outer member, 
wherein the center apertures of the inner member and outer member being co-axially aligned;
opening the package opening (108) and allowing atmospheric gases to enter an interior space of the package (100);
placing a product in the interior space of the package (100);
replacing atmospheric gas in the package (100) with modified atmospheric packaging gas from modified atmospheric packaging gas source, wherein the modified atmospheric packaging gas flows through the duckbill (708);

repeating the filling and sealing steps using the same package.
(Figure 1, 7 and Column 1 lines 39-44, Column 3 lines 51-56, Column 3 lines 63-67 through Column 4 lines 1-11, Column 5 lines 46-56)
[AltContent: arrow][AltContent: textbox (Circumferential Wall)][AltContent: textbox (Oltrogge)]
    PNG
    media_image1.png
    437
    450
    media_image1.png
    Greyscale

However, Oltrogge does not disclose the outer member having teeth and does not disclose the step of replacing including partially closing the package opening.
Dobkins discloses an assembly (600) comprising an outer member (601) and an inner member (602), wherein the outer member (601) is configured to engage the inner member (602) with a side wall of a bag (104) situated between the outer member (601) and inner member (602), and wherein the outer member (601) comprises teeth (693) configured to pierce the side wall of the bag (104) and oriented to enter the center aperture (see Figure 6B below) of the inner member (602). (Figure 6A, 6B and Column 5 lines 65-67 through Column 6 lines 1-3, Column 6 lines 11-14) 
[AltContent: textbox (Center Aperture)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Circumferential Wall)][AltContent: textbox (Dobkins)]
    PNG
    media_image2.png
    530
    419
    media_image2.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the valve assembly of Oltrogge by incorporating the teeth as taught by Dobkins, since column 6 lines 11-14 of Dobkins states such a modification would allow the outer member to piece the side wall of the bag and snap engage with the inner member.
Grüne et al. disclose a process of expelling air from a container prior to sealing, said process comprising the steps: partially closing the packaging (3, 44) opening; replacing atmospheric gas in the package (3, 44) with modified atmospheric packaging gas; and sealing the package (3, 44) to retain the modified atmospheric packaging gas. (Figure 5 and Column 9 lines 67-68 through Column 10 lines 1-5, Column 14 lines 1-18, 25-30)  When the closure is bonded to the rim to form the passage, the container is interpreted to be partially closed.

Regarding claim 19, Oltrogge modified by Dobkins and Grüne et al. disclose the step of partially closing the opening (Oltrogge – 108) of the package (Oltrogge – 100) prior to the step of replacing atmospheric gas. (Grüne et al. – Column 14 lines 1-18)
Regarding claim 20, Oltrogge modified by Dobkins and Grüne et al. disclose the step of partially closing the opening (Oltrogge – 108) of the package (Oltrogge – 100) causes an exit port (Grüne et al. – 50) to be formed in the package (Oltrogge – 100). (Grüne et al. – Column 14 lines 1-18)

Claims 1-6, 8-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over reference Montoya (2013/0089275) in view of references Oltrogge (7614203), Dobkins (8307864), and Grüne et al. (5071667).
Regarding claim 1, Montoya disclose a method of reusing a package comprising the steps of:
opening a package opening (302) and allowing atmospheric gases to enter to art least partially replace the modified atmospheric packaging gas;
changing the amount of product in the package; and
sealing the package.

However, Montoya does not disclose the steps of joining an inner member to an outer member that cooperatively define an entrance port through a wall, and replacing atmospheric gas in the package with modified atmospheric packaging gas, wherein the outer member comprises an arc of teeth, wherein a duckbill is secured in the outer member; and wherein the replacing step includes partially closing the package opening.
Oltrogge discloses using a valve assembly (702, 710) comprising: an outer member (702); an inner member (710); and a duckbill valve (708) situated in the outer member (702), wherein the process of using the valve assembly comprising: joining the outer member (702) and the inner member (710) with the plastic sheet (102) of the bag (100) between the outer member (702) and the inner member (710), sealing the bag (100), and pressurizing the inner volume of the bag (100) with a neutral atmosphere, wherein the neutral atmosphere flows through the duckbill valve.  This would be beneficial to incorporate into the method because Oltrogge disclose how this would prevent atmospheric gas from being trapped in the sealed bag.  (Figure 7 and Column 4 lines 3-11, Column 5 lines 46-56)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Montoya by incorporating the steps of joining the inner member to the outer member define an entrance port through a wall of the package and replacing the atmospheric gas as taught by Oltrogge, since column 5 lines 26-32 of Oltrogge states such a modification would allow the bag pressurized with neutral gas.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the valve assembly of Oltrogge by incorporating the teeth as taught by Dobkins, since column 6 lines 11-14 of Dobkins states such a modification would allow the outer member to piece the side wall of the bag and snap engage with the inner member.
Grüne et al. disclose a process of expelling air from a container prior to sealing, said process comprising the steps: partially closing the packaging (3, 44) opening; replacing atmospheric gas in the package (3, 44) with modified atmospheric packaging gas; and sealing the package (3, 44) to retain the modified atmospheric packaging gas. (Figure 5 and Column 9 lines 67-68 through Column 10 lines 1-5, Column 14 lines 1-18, 25-30)  When the closure is bonded to the rim to form the passage, the container is interpreted to be partially closed.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the replacing step of Oltrogge by incorporating the step of partially closing the packaging as taught by Grüne et al., since column 16 lines 40- 48 of Grüne et al. states such a modification 
Regarding claim 2, Montoya modified by Oltrogge, Dobkins, and Grüne et al. disclose the step of changing the amount of product comprises the step of removing at least a portion of the product from the package.  (Montoya – Page 1 paragraph 5)
Regarding claim 3, Montoya modified by Oltrogge, Dobkins, and Grüne et al. disclose the step of changing the amount of product comprises the step of placing product in the package. (Oltrogge – Column 5 lines 21-32)
Regarding claim 4, Montoya disclose removing product from a package and resealing the package.  (Page 1 paragraph 5, 8)
Oltrogge disclose placing a product into a package and sealing the package.  (Column 5 lines 21-23)
The person of ordinary skill in the art would know that all of the product could be removed and a different product could be placed into the package.
Therefore, Montoya in view Oltrogge, Dobkins, and Grüne et al. is interpreted to disclose the step of substituting a type of product in the package.
Regarding claim 5, Montoya modified by Oltrogge, Dobkins, and Grüne et al. disclose the step of repeating steps B through E, using the same package. (Montoya – Page 2 paragraph 26)
Regarding claim 6, Montoya modified by Oltrogge, Dobkins, and Grüne et al. disclose the step of partially closing the package opening (Montoya – 302) of the package causes an exit port (Grüne et al. – 50) to be formed in the package. (Grüne et al. – Column 14 lines 1-18)
Regarding claim 8, Montoya modified by Oltrogge, Dobkins, and Grüne et al. disclose the step of replacing the atmospheric gas further comprises the step of partially closing the opening (Montoya – 302) of the package then placing modified atmospheric packaging gas into the package through the entrance port (Oltrogge – 106).  (Grüne et al. – Column 14 lines 1-18)
Regarding claim 9, Montoya modified by Oltrogge, Dobkins, and Grüne et al. disclose the step replacing the gas further comprises the step of leaving the package opening (Montoya – 302) in a partially open position, while placing modified atmospheric packaging gas into the package. (Grüne et al. – Column 14 lines 1-18)
Regarding claim 10, Montoya disclose a method of reusing a package comprising the steps of:
opening a package opening (302) and allowing atmospheric gases to enter to art least partially replace the modified atmospheric packaging gas;
changing the amount of product in the package;
sealing the package; and
repeating the steps with using the same package.
(Figures 3-5 and Page 1 paragraph 5, Page 2 paragraph 25-26)
However, Montoya does not disclose the steps of joining an entrance port to a package, and replacing atmospheric gas in the package with modified atmospheric packaging gas, wherein a duckbill is secured in the entrance port, and wherein the replacing step includes partially closing the package opening.
Oltrogge discloses using a valve assembly (702, 710) comprising: an outer member (702); an inner member (710); and a duckbill valve (708) situated in the outer 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Montoya by incorporating the steps of joining the inner member to the outer member define an entrance port through a wall of the package and replace the atmospheric gas since column 5 lines 26-32 of Oltrogge states such a modification would allow the bag pressurized with neutral gas.
Grüne et al. disclose a process of expelling air from a container prior to sealing, said process comprising the steps: partially closing the packaging (3, 44) opening; replacing atmospheric gas in the package (3, 44) with modified atmospheric packaging gas; and sealing the package (3, 44) to retain the modified atmospheric packaging gas. (Figure 5 and Column 9 lines 67-68 through Column 10 lines 1-5, Column 14 lines 1-18, 25-30)  When the closure is bonded to the rim to form the passage, the container is interpreted to be partially closed.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the replacing 
Regarding claim 11, Montoya modified by Oltrogge, and Grüne et al. disclose the step of changing the amount of product comprises the step of removing at least a portion of the product from the package.  (Montoya – Page 1 paragraph 5)
Regarding claim 12, Montoya modified by Oltrogge, and Grüne et al. disclose close the step of changing the amount of product comprises the step of placing product in the package. (Oltrogge – Column 5 lines 21-32)
Regarding claim 13, Montoya disclose removing product from a package and resealing the package.  (Page 1 paragraph 5, 8)
Oltrogge disclose placing a product into a package and sealing the package.  (Column 5 lines 21-23)
The person of ordinary skill in the art would know that all of the product could be removed and a different product could be placed into the package.
Therefore, Montoya in view Oltrogge, and Grüne et al. is interpreted to disclose the step of substituting a type of product in the package. 
Regarding claim 14, Montoya modified by Oltrogge, and Grüne et al. disclose the step of partially closing the package opening (Montoya – 302) of the package causes an exit port (Grüne et al. – 50) to be formed in the package. (Grüne et al. – Column 14 lines 1-18)
Regarding claim 16, Montoya modified by Oltrogge, and Grüne et al. disclose the step of replacing the atmospheric gas further comprises the step of partially closing the opening (Montoya – 302) of the package then placing modified atmospheric packaging gas into the package through the entrance port (Oltrogge – 106).  (Oltrogge – Column 5 lines 21-32)
Regarding claim 17, Montoya modified by Oltrogge, and Grüne et al. disclose the step replacing the gas further comprises the step of leaving the package opening (Montoya – 302) in a partially open position, while placing modified atmospheric packaging gas into the package. (Grüne et al. – Column 14 lines 1-18)

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over reference Montoya (2013/0089275) in view of references Oltrogge (7614203), Dobkins (8307864), and Grüne et al. (5071667) as applied to claims 1 and 10 respectively, and further in view of reference Shinagawa et al. (2010/0006175).
Regarding claim 7, Montoya modified by Oltrogge, Dobkins, and Grüne et al. disclose the claimed invention as stated above but do not disclose the step of squeezing atmospheric air out at least a portion of the opening.
Shinagawa et al. disclose a method of degassing containers comprising the step of squeezing the container (15). (Page 4 paragraph 81, Page 7 paragraph 97)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Montoya by incorporating the step of squeezing atmospheric air out as taught by 
Regarding claim 15, Montoya modified by Oltrogge, and Grüne et al. disclose the claimed invention as stated above but do not disclose the step of squeezing atmospheric air out at least a portion of the opening.
Shinagawa et al. disclose a method of degassing containers comprising the step of squeezing the container (15). (Page 4 paragraph 81, Page 7 paragraph 97)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Montoya by incorporating the step of squeezing atmospheric air out as taught by Shinagawa et al., since page 4 paragraph 81 of Shinaqawa et al. states such a modification would ensure complete degassing of the inside of the container.

Response to Arguments
The Amendments filed on 04/05/2021 have been entered.  Claims 1-20 are pending in the application.

In response to the arguments of the objections toward the claims, in view of the amendments to the claims, Examiner withdraws the claim objections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), Examiner finds the arguments not persuasive.
Applicant states:
Claim 6 has been amended to close the packaging opening.  The opening of an exit port, while the packaging opening is closed is shown and described with regard to the third embodiment found in Figures 7 and 8 and is described in the paragraphs bridging pages 13 and 14.

The 112(b) rejection of claim 6 pertains to the feature of the replacing step further comprising the step of closing the packaging opening contradicting the replacing step of claim 1.  Claim 6 is dependent of claim 1 and claim 1 disclose the step of partially closing the package opening.  By partially closing the package opening, the package is understood to have an opening that allows atmospheric gas to escape.  It is unclear what further action is conducted on the package that is considered as “opening an exit port”.  Furthermore, the phrase “in a closed position” implies the package opening is fully closed which contradicts the step of only partially closing the package opening.
Arguing that support for the feature disclosed in claim 6 is found in Figures 7 and 8 and pages 13 and 14 of the Specification does note address the contradiction of claim 6 in view of claim 1.  Therefore, claim 6 is still rendered indefinite.  
Furthermore, on page 14 of the Specification, the entrance port is disclosed as being an aperture in the lid and a duckbill set in the aperture.  This contradicts the entrance port of claim 1 comprising an inner member and an outer member, wherein the outer member has an arc of teeth.
Applicant states:
Part 20, packaging opening, and part 60, entrance port, are two distinctly different parts and appear to be confused in the Office Action.  Applicant draws attention to the third embodiment shown in Figures 7 and 8 and is described in the paragraphs bridging pages 13 and 14.


Arguing that support for the feature disclosed in claim 8 is found in Figures 7 and 8 and pages 13 and 14 of the Specification does note address the contradiction of claim 8 in view of claim 1.  Therefore, claim 8 is still rendered indefinite.  
Furthermore, on page 14 of the Specification, the entrance port is disclosed as being an aperture in the lid and a duckbill set in the aperture.  This contradicts the entrance port of claim 1 comprising an inner member and an outer member, wherein the outer member has an arc of teeth.
Applicant states:
Claim 14 has been amended to a step of closing the packaging opening.  Applicant draws attention to the third embodiment shown in Figures 7 and 8 and is described in the paragraphs bridging pages 13 and 14.

The 112(b) rejection of claim 14 pertains to the feature of the replacing step further comprising the step of closing the packaging opening contradicting the replacing step of claim 10.  Claim 14 is dependent of claim 10 and claim 10 disclose the step of 
Arguing that support for the feature disclosed in claim 14 is found in Figures 7 and 8 and pages 13 and 14 of the Specification does note address the contradiction of claim 14 in view of claim 10.  Therefore, claim 14 is still rendered indefinite.  
Applicant states:
Applicant traverses.  Applicant draws attention to the third embodiment shown in Figures 7 and 8 and is described in the paragraphs bridging pages 13 and 14.

The 112(b) rejection of claim 16 pertains to the feature of the replacing step further comprising the step of closing the packaging opening contradicting the replacing step of claim 10.  Claim 16 is dependent of claim 10 and claim 10 disclose the step of partially closing the package opening.  By partially closing the package opening, the package is understood to have an opening that allows atmospheric gas to escape.  It is unclear what further action is conducted on the package that is considered as “opening an exit port”.  Furthermore, the phrase “closing the package opening” implies the package opening is fully closed which contradicts the step of only partially closing the package opening.

Applicant states:
Claim 19 has been amended to close the packaging opening and open a slide.  Antecedent basis is found in Figures 7 and 8 and is described in the paragraphs bridging pages 13 and 14.

The 112(b) rejection of claim 19 pertains to the feature of the replacing step further comprising the step of closing the packaging opening contradicting the replacing step of claim 18.  Claim 18 is dependent of claim 18 and claim 18 disclose the step of partially closing the package opening.  By partially closing the package opening, the package is understood to have an opening that allows atmospheric gas to escape.  It is unclear what further action is conducted on the package that is considered as “opening a slide”.  Furthermore, the phrase “closing the packaging opening” implies the package opening is fully closed which contradicts the step of only partially closing the package opening.
Arguing that support for the feature disclosed in claim 19 is found in Figures 7 and 8 and pages 13 and 14 of the Specification does note address the contradiction of claim 19 in view of claim 18.  Therefore, claim 19 is still rendered indefinite.  
Furthermore, on page 14 of the Specification, the entrance port is disclosed as being an aperture in the lid and a duckbill set in the aperture.  This contradicts the entrance port of claim 18 comprising an inner member and an outer member, wherein the outer member has an arc of teeth.

Applicant has amended claim 20.  Claim 20 is clear and definite in light of the third embodiment shown in Figures 7 and 8 and is described in the paragraphs bridging pages 13 and 14.

The 112(b) rejection of claim 20 pertains to the feature of opening when the package already has an opening.  Claim 20 is dependent of claim 18 and claim 18 disclose the step of partially closing the package opening.  By partially closing the package opening, the package is understood to have an opening that allows atmospheric gas to escape.  It is unclear what further action is conducted on the package that is considered as “opening an exit port” or why the package would need multiple openings to allow atmospheric gas to escape.
Arguing that support for the feature disclosed in claim 20 is found in Figures 7 and 8 and pages 13 and 14 of the Specification does note address the confusion of claim 20 in view of claim 18.  Therefore, claim 20 is still rendered indefinite.  
Furthermore, on page 14 of the Specification, the entrance port is disclosed as being an aperture in the lid and a duckbill set in the aperture.  This contradicts the entrance port of claim 18 comprising an inner member and an outer member, wherein the outer member has an arc of teeth.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Oltrogge (7614203) modified by references Dobkins (8307864) and Grüne et al. (5071667), Examiner finds the arguments not persuasive.
Applicant states:
However, Grune uses the same opening both for introduction of modified atmospheric gas and exit of the gases being flushed out.  …  Grune fails to teach introducing modified atmospheric gas through a one-way valve in the flushing process.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Grüne et al. is not relied upon for the teaching of using a one-way valve entrance port comprising a duckbill, wherein modified atmospheric gas flows through said duckbill.  Grüne et al. is relied upon for the teaching of partially closing the opening of a package during the process of replacing atmospheric gas in the package with modified atmospheric gas.
Otrogge is relied upon for the use of a one-way valve entrance port comprising a duckbill, wherein modified atmospheric gas flows through said duckbill.  When modifying Otrogge in view of Grüne et al., the person of ordinary skill in the would have opening of the package partially open while the modified atmospheric gas flows through the duckbill, since Grüne et al. states such a modification would reduce the amount of modified atmospheric gas need to replace the atmospheric gas in the package.
Furthermore, figure 6 of Grüne et al. shows the package having a small passage (50), which can be interpreted as an exit port, and a large passage (50a), which can be interpreted as an entrance port.  In column 15 lines 67-68 through column 16 lines 1-3, a conduit (54) is disclosed as extending into the package so that modified atmospheric 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        April 22, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731